I.
Hall, J.
The instruction set out in the foregoing statement of the facts of this case is substantially the same as the instruction approved in State v. West (84 Mo. 441), with the one exception that the instruction in that case directed the jury that they must find that the defendants lived together as man and wife. But in that ■case it was not held that it was necessary for the instruction to have so directed the jury. The point ■decided in that case was that the trial court properly refused to instruct the jury that the acts must be open ■and notorious to constitute the offence charged against the defendants in the present case.
The statute does not make the living together as *470man and wife one of the elements of the offence, and hence it was not necessary for the jury to find that the defendants did so live together. The instruction properly declared the law. Kelley’s Grim. Law & Practice, sect. 849. But that instruction was not, as a matter of fact, open to the objection made by the defendants, when considered in connection with instruction number six, given by the court for the state. The latter instruction was as follows:
“The court instructs the jury that proof of occasional illicit intercourse between the defendants will not be sufficient to authorize a conviction ; but that to convict they must be satisfied from the evidence in the case, beyond a reasonable doubt, that the defendants did lewdly and lasciviously abide and cohabit with each other, as if the conjugal or marital relations existed betweón them, and that illicit intercourse must have been habitual.”
Instructions five and six, taken together, declared the law as the defendants contend here it should have been declared. We repeat, the objection made to the instruction referred to, is without merit.
II.
The evidence in this case was, as is usual in cases of alike character, wholly circumstantial. We say very frankly that the evidence was not of a strong character, and, had we sat as triers of the facts of the case, in all probability we should have found the defendants not guilty, under the evidence. But there was -not a total failure of evidence, nor was the evidence of such a character as to make the inference necessary that the jury acted from prejudice or partiality. It is only in such a case that we can interfere on the ground that the evidence did not warrant the verdict. State v. Cook, 58 Mo. 548; State v. Burnside, 37 Mo. 346. The following remarks made in the last cited case are most pertinent to *471the present case: “ There is, most obviously, not a total want of testimony, for there are circumstances, which, if taken together, go very far to support the verdict. And it would be impossible to review this testimony, and give it its proper weight and credit, without knowing something of the character of the witnesses, hearing them detail it, and being conversant with any bias or influence which may have operated on them.”
III.
Evidence that the female defendant’s character was bad for chastity, was not admissible against her, because she had not put her character in issue; until she did put her character in issue the state could not impeach it as against her. Wharton’s Crim. Evid., sect. 64; Kelley’s Crim. Law & Prac., sect. 241; State v. Creson, 38 Mo. 372.
It does not, however, necessarily follow that the evidence was inadmissible against the other defendant, from the fact that it was inadmissible against the female defendant. If the evidence was in law admissible against the male defendant, it was not inadmissible because he was jointly tried with the female defendant, against whom it was inadmissible. 1 Bishop’s Crim. Proc., sect. 973. In a case where a man and woman are jointly indicted for, and are jointly tried on a charge of adultery, an admission by one is not generally admissible in evidence against the other, yet the admission is admissible in evidence against the one who made it. Frost & Hays v. Commonwealth, 9 B. Mon. 362; Commonwealth v. Thompson, etc., 99 Mass. 444.
In State v. Phillips & Ross (24 Mo. 484), it is said with reference to this question : “ It is usual for courts, when evidence, proper in itself, is given, but which is incompetent against one party, or for certain purposes, to explain at the time to the jury the proper application and effect of the evidence received. If the court failed *472to dB this voluntarily, the party should move a direction to the jury as to its application and effect, and, on the refusal of the court to give such direction, should except. But if he fails to do this, as the evidence was competent for some purposes, or against, some of the parties, it is obvious that no assignment of error can be based upon its admission. In such cases, as the evidénce is strictly admissible, this court has not relieved a party against whom it may have been prej udicial, when he has failed to ask a direction as to its application and effect. This has been the constant practice.”
In the present case the objection made to the evidence was general, no instruction whatever was asked by the defendants, and it follows that, if the evidence was admissible as against her co-defendant, the female defendant is in no condition to now complain on account of its admission. The question, therefore, is, was the evidence admissible as against the male defendant ?
In an action by the wife against the husband for divorce on the ground of adultery, evidence of the bad reputation of a certain woman for chastity, is admissible against the husband in connection with other evidence tending to show relations of an equivocal character between the husband and woman, either in the manner of their association, or in the time, place and circumstances in which they are shown to be with each other. See generally on this subject, 2 Bishop on Marriage & Divorce, sections 612-627. In such cases, evidence of the reputation of one of the parties, especially if notorious, or known to the other, may help to explain their conduct towards each other. It is admitted in aid of, and as incidental to, the other circumstantial evidence; and not as in itself evidence to prove adultery.” Clement v. Kimball, 98 Mass. 536.
And it has been held that the same rule applies to criminal cases in which a man is charged with adultery. Bishop Stat. Crimes, sect. 679; Blackman v. The State, 36 Ala. 295; Commonwealth v. Gray, 129 Mass. 474. In *473the last cited case it is said. “At any time, upon a •charge of adultery, the government, after showing the ■defendant’s presence, under suspicious circumstances, with a woman, may show that the woman is a prostitute.”
We hold that the evidence was competent as against the male defendant, in connection with the other facts in evidence. The judgment is affirmed.
All concur.